DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 21, 2020. Claims 1-4 are amended; claims 11-13 are canceled; claim 14 is new.
The applicant contends that the prior art fails to disclose the discrete arrangement of spacers and support members presently codified in claim 1. Aggarwal, for instance, does not teach a first spacer provided both in a lower surface of the second wafer support member and an upper surface of the first wafer support member (p. 8).
In response, the examiner observes that a spacer (52a) is disposed between each consecutive pair of wafer support members – Figure 4 depicts this configuration in profile. As shown, it appears that at least a portion of each spacer (52a) connects directly to both an upper surface of one support member and a lower surface of another. Although it may be that these features share their boundary surfaces, e.g., the lower surface of a spacer may be coextensive with the upper surface of the subjacent support member, the examiner does not consider this distinction patentable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). The rejections are maintained.
Strong progress towards allowance can be made pending an amendment which integrates the final three paragraphs of the 8/13/20 claim set, as modified by the examiner’s suggested language elaborated in the 9/21/20 Office letter under the 112b rejection of claim 1. By specifying an air pressure block having emission holes which respectively couple to corresponding first injection holes, the prospective limitation would differentiate over prior art which indiscriminately supplies purge gas to an entire array of injection holes. Further, claim 1, in its present form, specifies the configuration of only a single spacer. It must be clear that at least a plurality of spacers manifest the codified arrangement of injection and inlet holes. Using the diction of the 8/13/20 claim set as guidance once more, the examiner prescribes a statement establishing that the first and second cleaning devices are “arranged a plurality of times in the vertical direction.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders – “device” and 
The “first cleaning device” of claims 1 and 2;
The “first wafer support member” of claims 1 and 14.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “first cleaning device” is not properly defined under the standards of 112, sixth paragraph. 
The “first wafer support member” will be interpreted as a rib (111a) in accordance with paragraph [0043] and Figure 5 of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112, second paragraph:
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to specify that the “first cleaning device includes a first wafer support member.” As discussed above, both of these terms are considered generic placeholders. However, it is improper to define a generic placeholder by reference to another generic placeholder – by definition, a nonce term lacks content. As such, attempts to define the “first cleaning device” by invoking the “first wafer support member” renders the former indefinite, because a nonce term cannot be relied upon to imbue content or structure. Providing a structural definition of the “first wafer support member” in claim 1 would be the most efficient way to render definite the contested limitations. To advance prosecution, the examiner will accept the prior art disclosure of a rib as satisfying both the “first wafer support member” and the “first cleaning device.”
Separately, the ninth paragraph claim 1 has been amended to specify that the “first spacer is provided in the lower surface of the second wafer support member, and the first spacer is provided in the upper surface of the first wafer support member.” The previous paragraph characterized the relationship between the first spacer and these two support members 
Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite. This claim specifies that the first spacer is provided in the lower surface of the second wafer support member and the upper surface of the first wafer support member as “seen in a top view of the wafer treatment device.” This cannot be correct, as the only thing that could be seen from a top view is the upper surface of the second wafer support member. From such a perspective, the second support member would block from view both the first spacer and the connection site between the first spacer and the first wafer support member. The examiner observes that claim 1 has previously codified this relationship and prescribes claim 14’s deletion, as it does not appear to meaningfully narrow the limitations of its parent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aggarwal, US 2004/0182472, in view of Saga, US 6,044,874, Gregerson et al., US 2011/0005967, and Nakashima et al., US 2008/0173238. 
Claims 1, 14: Aggarwal discloses a wafer treatment device for removing foreign substances on wafers. The system includes a combinatorial structure of first cleaning devices, whereby each first cleaning device includes a wafer support member constituted by a horizontally extending rib (58) for bearing a wafer, and a superjacent spacer (52), extending orthogonally to the rib, that includes injection holes for supplying purge gas (Fig. 5b; [0028, 0031]). A conduit (38) supplies gas to the injection hole at an end thereof, whereby this end which receives the gas can be taken as the claimed “inlet hole” (Fig. 4). 
Aggarwal’s spacer (52) is constituted by a slot which spans horizontally, yet Figure 5 is not sufficiently granular to establish if the slot is a continuous opening for providing gas, on the one hand, or if the slot comprises a series of laterally arrayed injection holes, on the other hand. Saga, however, discloses a wafer treatment container comprising a series of 
Aggarwal is also silent regarding the means of affixing the aforementioned components. In supplementation, Gregerson, like Aggarwal, discloses a wafer container comprising a series of spaced-apart ribs. Gregerson attests that the ribs may be formed integrally with the container’s framework or be secured via fasteners [0074]. Regarding the latter embodiment, Figures 13 depicts apertures (483) formed in the ribs to accommodate a bolt extending therethrough to anchor the wafer support structure [0088]. It would have been obvious to secure Aggarwal’s support structure with a bolt, as the Office considers integral formation, on the one hand, and availing fasteners, on the other, as constituting equivalent means for stabilizing wafer support members, with the selection of either being within the scope of ordinary skill. 
Lastly, it appears that a single emission hole (38) supplies gas to Aggarwal’s plurality of purge gas inlet holes. Conversely, claim 1 now requires each inlet hole to connect to a “different one of a plurality of emission holes,” whereby said emission holes must also be “selectively opened and closed.” Nakashima is cited to address this feature. As shown by Figure 1, Nakashima discloses a wafer treatment device comprising an array of stacked wafers (200), along with a corresponding vertical array of gas inlets (230a-h). This inlets connect, in turn, to different gas sources, whereby the type of gas supplied depends upon the vacancy status of the adjacent wafer holding slot [0067]. As an example, if no wafer is present in a given holding slot, the corresponding inlet switches from the supply of process gas to the supply of inert gas. Necessarily, this capacity entails the coupling of each inlet to a dedicated emission hole mediating between the gas source and said inlet, as well as the selective opening and closing of these emission holes. It would have been obvious to the skilled artisan to couple each first cleaning device to a dedicated emission hole via dedicated conduits in order to regulate gas provision on the basis of wafer status for each support slot. 
 Claim 2: The manifold (50p) delineated by Figure 5 of Aggarwal may be formed in plural [0030]. As such, this second manifold can be taken as the other cleaning device.
Claim 3: Aggarwal attests that the manifold (50p) may be formed in a “curved” shape [0031], which the examiner is taking to render obvious the claimed orientation of “arc-like,” as it has been held that the configuration of the claimed element is a matter of choice which a person of ordinary skill would have found obvious (In re Dailey, 149 USPQ 47). The surface bearing the injection holes (52) are necessarily recessed, or concave, in relation to the holding ribs (58) (Fig. 5b).
4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aggarwal in view of Saga, Gregerson, and Nakashima, and in further view of Denker, US 6,106,213.
Aggarwal is silent regarding the feature of a “sensor.” In supplementation, Denker describes a FOUP which disposes optical sensors on the inner surface of the door to permit assessment of the holding status of the wafers (7, 18-44). These sensors (60) remit electrical signals to a controller (84). Given that Aggarwal necessarily shares the desideratum of identifying missing or uneven wafers, it would have been obvious to incorporate said optical sensors to promote this objective. Further, the Office is considering the use of a controller to govern the opening and closing of “outlets” to be obvious, as it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716